              Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 1 of 27



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



                                                 )
HI-TECH PHARMACEUTICALS, INC.,                   )
                                                 )
a Georgia corporation, 6015 Unity Drive,         )
Norcross, Georgia 30071,                         )
                                                 )
and
                                                 )   COMPLAINT
JARED WHEAT, 6015 Unity Drive, Norcross,         )
Georgia 30071,                                   )
                                                 )
Plaintiffs,                                      )   Civil Action No. _______
                                                 )
v.                                               )
                                                 )
NORMAN E. SHARPLESS, M.D., as
                                                 )
Commissioner of the United States Food and
                                                 )
Drug Administration, 10903 New Hampshire
                                                 )
Avenue, Silver Spring, Maryland 20993,
                                                 )
                                                 )
and
                                                 )
                                                 )
UNITED STATES
                                                 )
FOOD AND DRUG ADMINISTRATION,
                                                 )
10903 New Hampshire Avenue, Silver Spring,
                                                 )
Maryland 20993,
                                                 )
                                                 )
and
                                                 )
                                                 )
ALEX M. AZAR, II, as Secretary of the
                                                 )
Department of Health and Human Services,
                                                 )
200 Independence Avenue, S.W., Washington,
                                                 )
D.C. 20201,
                                                 )
                                                 )
and
                                                 )
                                                 )
UNITED STATES DEPARTMENT
           Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 2 of 27



OF HEALTH AND HUMAN SERVICES,                    )
200 Independence Avenue, S.W.                    )
Washington, D.C. 20201                           )
                                                 )
                                                 )
Defendants.                                      )
                                                 )
____________________________________
                                                 )


           COMPLAINT FOR DECLARATORY JUDGMENT AND
                      INJUNCTIVE RELIEF

      COMES NOW, the plaintiffs Hi-Tech Pharmaceuticals, Inc. (“Hi-Tech”), and

Jared Wheat (collectively “Plaintiffs”) by and through the undersigned counsel of

record, and for their Complaint against defendants Norman E. Sharpless, M.D.

(“Sharpless”), the United States Food and Drug Administration (“FDA”), Alex M.

Azar, II (“Azar”), and the United States Department of Health and Human Services

(“HHS”) state as follows:

                        PRELIMINARY STATEMENT

      1.    This Action is one for declaratory and injunctive relief against the FDA

and related defendants for their arbitrary and capricious action, without observance

of procedure required by law, regarding the dietary supplement ingredient 2-

Aminoisopheptane HCI, also known as, 1,5 DMHA, 2-amino-6-methylheptane, 2-

amino-5methylheptane, 1,5-Dimethylhexylamine, 2-Isooctyl amine, and Octodrine,

but most commonly referred to as “DMHA”. DMHA is found in the walnut tree


                                         2
           Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 3 of 27



(Juglans regia), one of the oldest tree foods known to man, and can also be

synthetically produced much like a vitamin or amino acid.

      2.     As set forth herein, the FDA has long chaffed at the statutory/regulatory

structure for dietary supplements, which does not require pre-market approval and

puts the onus on the FDA to establish that a particular dietary supplement or

ingredient is unsafe. Under the guise of “modernizing” this regulatory structure, the

FDA has embarked on a campaign to drive certain dietary ingredients/supplements

from the marketplace by simply declaring, without evidence or rule making, that

certain dietary ingredients/supplements are not in fact dietary ingredients but rather

unapproved food additives, deemed adulterated by statute. In the case of DMHA

containing products, which pose no danger to consumers, the FDA has simply

declared them, via a posting to its website, to be “adulterated” because DMHA is

allegedly not a dietary ingredient marketed before October 15, 1994. See FDA

Website Post, attached hereto as Exhibit 1. This has been accompanied by a

campaign of intimidation against dietary supplement companies like Hi-Tech who

include this ingredient in their products. For Hi-Tech and several of its competitors,

this has taken the form of warning letters and pressure by the FDA to remove and

destroy DMHA containing products. See, April 10, 2019 Warning Letter to Hi-

Tech, attached hereto as Exhibit 2.



                                          3
           Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 4 of 27



      3.     For Plaintiff Jared Wheat, the President and Chief Executive Officer of

Hi-Tech, the stakes are even higher. Mr. Wheat is subject to an unrelated criminal

prosecution for various fraud and other charges regarding dietary supplements set

forth in a superseding indictment that was returned on September 28, 2017. See

United States v. Jared Wheat, et al., 1:17-cr-00229-AT-CMS, Northern District of

Georgia, Doc. 7. Shortly after the superseding indictment was unsealed, Mr. Wheat

posted an appearance bond. Among Mr. Wheat’s bond conditions is the requirement

that he not manufacture, distribute or sell “adulterated foods or misbranded drugs.”

United States v. Jared Wheat, et al, 1:17-cr-00229-AT-CMS, Northern District of

Georgia, Doc. 22-1. Thus, Mr. Wheat faces the very real threat that the United States

Attorney’s Office for the Northern District of Georgia could move to revoke his

bond based on nothing more than the FDA’s assertion, without proof, that Hi-Tech’s

DMHA containing products are deemed adulterated by statute.

      4.     The FDA has declined to engage in the rule making process necessary

to formally ban DMHA. Thus, there has been no public discussion or comment as

to the scientific evidence regarding DMHA and its safety. DMHA, derived from

walnuts, has existed in the food supply for many years and certainly before October

15, 1994. Hi-Tech has sold over a million bottles of dietary supplement products

containing this ingredient for the past two years without any serious adverse event

reports. Upon information and belief, Hi-Tech’s competitors have sold millions of

                                         4
           Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 5 of 27



bottles of DMHA containing products for the past five years without any serious

adverse event reports. Plaintiffs respectfully request that the FDA’s campaign of

intimidation be enjoined and that, if the agency has scientific evidence which brings

the safety of DMHA into question, that it disclose same and engage in the formal

rule making process to ban the ingredient. Furthermore, Plaintiffs seek an express

declaration that DMHA is a legitimate dietary ingredient, the presence of which in a

dietary supplement product does not render that product an “adulterated food.”

                         JURISDICTION AND VENUE

      5.     This case arises under the United States Constitution and the laws of

the United States and presents a federal question within this Court’s jurisdiction

under Article III of the United States Constitution and 28 U.S.C. § 1331. The Court

also has jurisdiction under the Administrative Procedures Act (“APA”), 5 U.S.C. §

702. The Court has authority to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq. Venue is proper in this district under 28

U.S.C. § 1391(e).

                                    PARTIES

      6.     Plaintiff Hi-Tech is a Georgia corporation with its principal place of

business in the State of Georgia. Hi-Tech is one of the largest manufacturers and

distributors of dietary supplements in the United States. Hi-Tech sells its products

to more than 100,000 retail locations including: GNC, CVS, Walgreen’s, Wal-Mart,

                                         5
              Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 6 of 27



K-Mart, Kroger and convenience stores nationwide. Hi-Tech also sells directly to

consumers, healthcare practitioners, and food and dietary supplement companies.

Hi-Tech also contract manufactures dietary supplement products for other

companies and buys and sells raw ingredients for dietary supplement products as

well.    Several of Hi-Tech’s products contain DMHA, including, for example,

Ultimate Orange, HydroxyElite, Lipodrene Elite, and Synadrene.

        7.     Plaintiff Jared Wheat is the President and Chief Operating Officer of

Hi-Tech.

        8.     Defendant Sharpless is the Acting Commissioner of the FDA. In his

official capacity as the Commissioner, Defendant Sharpless is in whole or in part

directly responsible for the decisions that are at issue in this lawsuit. Defendant

Sharpless is sued in his official capacity only.

        9.     Defendant FDA is an agency within HHS and has direct responsibility

for implementing the Dietary Supplement Health and Education Act (hereinafter

“DSHEA”). Pub. L. No. 103-417, 108 Stat. 4325 (1994). FDA is responsible for

enforcement of the various provisions of DSHEA in compliance with federal law.

        10.    Defendant Azar is the Secretary of HHS. In his official capacity as the

Secretary of HHS, Defendant Azar is responsible for ensuring that agencies within

the control of HHS, including the FDA, are in compliance with federal law and is in



                                           6
              Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 7 of 27



whole or in part directly responsible for the decisions at issue in this lawsuit.

Defendant Azar is sued in his official capacity only.

        11.    Defendant HHS is an agency of the United States Government. HHS

is responsible for ensuring that agencies within the control of HHS, including the

FDA, remain in compliance with federal law.

              THE LEGAL FRAMEWORK FOR THE REGULATION
                      OF DIETARY SUPPLEMENTS

        12.    Dietary supplements, including those manufactured, produced,

marketed, distributed and sold by Plaintiff Hi-Tech, are regulated pursuant to

DSHEA, which amended the Federal Food, Drug and Cosmetic Act (“FFDCA”) in

1994.

        13.    Under DSHEA, a dietary supplement is deemed “adulterated” if it

presents a “significant or unreasonable risk of illness or injury under the conditions

of use recommended or suggested in labeling, or if no conditions of use are suggested

or recommended in the labeling, under ordinary conditions of use.” 21 U.S.C. §

342(f)(1)(A).

        14.    Furthermore, under DSHEA, dietary supplements are regulated as a

subset of foods, rather than drugs, unless the supplement’s producer asserts disease

claims that bring the supplement within the definition of a drug under the FFDCA.

See 21 U.S.C. §§ 321(ff) (defining “dietary supplement”), (g)(1) (defining “drug”).


                                          7
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 8 of 27



See also 21 U.S.C. § 343(r)(6) (identifying claims which may be made by dietary

supplement manufacturers and those claims which are prohibited).

      15.     Because dietary supplements are classified as foods, manufacturers and

producers are not required to provide evidence of product safety or efficacy before

marketing dietary supplement products. Dietary supplements are legally presumed

to be safe.   In any proceeding under DSHEA, the “United States shall bear the

burden of proof on each element to show that a dietary supplement is adulterated.”

21 U.S.C. § 342(f)(1). Defendants thus have the burden of proof in showing

adulteration. Before commencing an action, the FDA must provide the responding

party “appropriate notice and opportunity to present views” regarding the matter. 21

U.S.C. § 342(f)(2).

      16.     DSHEA covers “dietary ingredients.” A dietary ingredient is defined

as a “vitamin, mineral, amino acid, herb or other botanical, or dietary substance for

use by man to supplement the diet by increasing the total dietary intake, or a

concentrate, metabolite, constituent, extract or combination of any dietary ingredient

[from the preceding categories].” 21 U.S.C. § 321(ff)(1). Dietary ingredients

include both naturally occurring and synthetically produced versions of the same

ingredient. The FDA has recognized the equivalence of natural vs. synthetically

produced dietary ingredients in the context of several vitamins and other ingredients.



                                          8
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 9 of 27



      17.    The above statutory framework applies generally to dietary ingredients

marketed in the United States prior to October 15, 1994. Dietary ingredients

introduced into the marketplace after that date, i.e. “new dietary ingredients” require

notification to the FDA at least 75 days prior to the marketing of the ingredient with

information regarding the ingredient’s safety. 21 U.S.C. § 350b(a)(2).

      18.    The effect of the above requirements is that, typically, the FDA only

regulates and/or prevents the sale of “adulterated” dietary supplements on a

“product-by-product basis” rather than on a “class basis.” To date, there has been

only a single occasion in which the FDA has taken action against an entire class of

dietary supplements through the above referenced procedures. See Final Rule

Declaring Dietary Supplements Containing Ephedrine Alkaloids Adulterated

Because They Present an Unreasonable Risk. 69 Fed. Reg. 6788 (February 11,

2004), codified at 21 C.F.R. § 119.1. The FDA has not followed this procedure

regarding dietary supplements that contain DMHA.

                                       DMHA

      19.    As mentioned above, DMHA is a natural constituent of walnut trees

(Juglans regia). Walnuts and the bark of the tree itself have been consumed by

humans for many centuries. Juglans regia is found in many parts of Asia, Europe,

Australia, New Zealand and the United States.



                                          9
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 10 of 27



      20.     While there is a dearth of clinical studies of DMHA itself, there is a

significant body of scientific evidence supporting the safety of DMHA for human

consumption. For example, animal studies of DMHA showed it to have a very high

LD50. “LD50” is the amount of a substance needed to cause the deaths of 50% of

animals in a study group. In DMHA’s case, a massive dose was required to achieve

LD50 in a variety of animals. Similarly, animal studies show the effects of DMHA

to be relatively benign. For example, in one animal study, DMHA’s ability to

increase blood pressure was only 1/500 to 1/1,000 that of epinephrine, a

drug/hormone used to treat allergic reactions to food.

      21.     DMHA has an extensive history of use in dietary supplements.

Plaintiffs have retained a leading dietary supplement scientist/regulatory expert to

look at the issue of DMHA’s classification as a dietary ingredient and its safety.

      22.     That expert concluded––after reviewing the relevant scientific

literature on DMHA––that DMHA should be considered a dietary ingredient under

DSHEA because it is found in multiple plants, each of which have a long history as

part of the human diet.

      23.     In order to analyze the safety of DMHA, the expert reviewed, among

other things, data from FDA’s adverse event data base for 2014 to 2018 using the

various synonyms for DMHA. No record of a single serious adverse event was

found. A similar search of Canada’s comparable data base also revealed no adverse

                                         10
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 11 of 27



events for DMHA. Coupled with Hi-Tech’s lack of any serious adverse event

reports, this evidence supported the expert’s conclusion that there is no reason to

question the safety of DMHA.

      24.     Further support for the safety of DMHA can be found in the scientific

research regarding another challenged dietary ingredient, DMAA, the status of

which under DSHEA is currently pending before the Eleventh Circuit Court of

Appeals. According to Plaintiffs’ expert, while DMAA is not the chemical

equivalent of DMHA, it does have a very similar structure and thus, the two

ingredients could be expected to produce similar effects in humans. Multiple clinical

studies of DMAA containing products found the ingredient to induce no harmful

effects in humans. Most importantly, an extensive case control study of DMAA

conducted by the Department of Defense found no link between DMAA

consumption and adverse medical events.

       THE FDA’S “CRACKDOWN” ON DIETARY SUPPLEMENTS

      25.     The FDA’s action against DMHA is not the first time the agency has

acted in an arbitrary and capricious manner, attempting to remove dietary

ingredients/supplements from the marketplace without appropriate rule making or

procedure. Regarding the similarly structured DMAA, in April 2012 the FDA

effectively removed this dietary ingredient from the marketplace by sending out a

series of warning letters to dietary supplement companies alleging, among other

                                         11
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 12 of 27



things, that DMAA elevated blood pressure which could lead to heart attacks and

that the ingredient was synthetically produced and therefore not a dietary ingredient.

See United States v. Undetermined quantities of all articles of finished and in-

process foods, etc., et al., 1:13-cv-03675-WBH-JCF, Northern District of Georgia,

Doc. 108-5. The agency brazenly admitted that it chose this truncated approach to

the removal of DMAA, rather than formally banning the ingredient, because “The

law requires FDA to follow certain lengthy steps before the agency can ban dietary

supplements containing DMAA.” See United States v. Undetermined quantities of

all articles of finished and in-process foods, etc., et al., 1:13-cv-03675-WBH-JCF,

Northern District of Georgia, Doc. 108-6.

      26.     The FDA’s warning letter campaign against DMAA was undertaken

with the express purpose of circumventing the legal procedures outlined in DSHEA.

The appropriateness of this approach is currently before the Eleventh Circuit.

      27.     Perhaps emboldened by its at least preliminary success regarding

DMAA,        the   FDA    has    expanded     its   tactic   of   removing    dietary

ingredients/supplements of which it disapproves from the marketplace, regardless of

the requirements of DSHEA. On April 16, 2019, under the guise of “modernizing

the FDA’s oversight of the dietary supplement industry” the agency announced the

promulgation of a “Dietary Supplement Ingredient Advisory List” which lists

ingredients that, according to the FDA, “do not appear to be lawful” and that dietary

                                         12
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 13 of 27



supplement companies “may wish to avoid selling, making or distributing” products

containing the ingredients. See FDA Statement and Advisory List attached hereto

as Exhibit 3.

      28.       No public comment or input was solicited in creating the FDA’s

advisory list nor were any hearings held regarding the creation of same. The agency

has not released any scientific or legal documentation supporting the inclusion of

ingredients on this list other than prior warning letters. On information and belief,

several of the ingredients on the FDA’s Advisory List have been used by dietary

supplement companies for decades, consumed by millions of consumers without

serious adverse events, or other negative consequences.

      29.       At the same time of the announcement of its Advisory List, the FDA

again trumpeted the warning letters issued regarding DMHA, alleging it was an

unsafe food additive. See Exhibit 3. In essence, the FDA’s expanded, aggressive

approach to dietary supplement regulation has turned DSHEA on its head,

attempting to shift to dietary supplement companies the burden of proving a dietary

supplement ingredient is safe and lawful, rather than what is clearly called for by

DSHEA, namely that dietary ingredients are foods which are presumed safe and that

the FDA has the burden to demonstrate that they are unsafe and/or unlawful.

      30.       By issuing the warning letter regarding DMHA attached hereto as

Exhibit 2, the FDA seeks to “expand the envelope” and further broaden its authority

                                         13
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 14 of 27



over dietary supplements in direct contravention of DSHEA. It departs dramatically

in   form      and   substance   from   prior   warning   letters   regarding   dietary

ingredients/supplements. Unlike many prior warning letters, the DMHA warning

letter makes no specific claim that the ingredient is unsafe and describes no potential

adverse consequences from consuming the ingredient. There is no allegation that

DMHA is synthetically produced. There is no citation to any scientific study or

literature. There is no allegation that Hi-Tech (or other companies) have made

inappropriate or unsubstantiated claims regarding DMHA. In other words, the FDA

has taken the unprecedented position that its assertion, without more, that an

ingredient was not in the food supply before the effective date of DSHEA (October

15, 1994) is enough in and of itself to deem a product/ingredient unlawful and/or

adulterated.

            THE EFFECT OF THE FDA’S ACTION ON PLAINTIFFS

      31.      The warning letter sent to Plaintiffs demands that Wheat/Hi-Tech

“immediately cease distribution” of any and all DMHA containing products.

Moreover, as noted above, Mr. Wheat’s release conditions in his unrelated criminal

case forbid him from distributing “adulterated foods.”

      32.      Based on the foregoing, there exists an actual controversy between the

Plaintiffs Hi-Tech/Wheat and the Defendants regarding the FDA’s circumvention of

DSHEA and attempt to “ban” DMHA without an appropriate legal and scientific

                                           14
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 15 of 27



review. Moreover, there is little doubt that the FDA will continue this inappropriate

pattern of conduct against other companies that market or manufacture DMHA

containing products. For Mr. Wheat personally there is the specter of incarceration

absent a declaratory judgment.

      33.     Hi-Tech has an established and respected business reputation in the

dietary supplement industry from the production, marketing, distribution and selling

of dietary supplement products, including those with DMHA.

      34.     Hi-Tech stands to suffer immediate and irreparable harm to its business

reputation should it be forced to cease the manufacturing, production, marketing,

distribution and sales of dietary supplement products containing DMHA.

Additionally, the existing inventory of Hi-Tech’s DMHA containing products is

worth millions and the products have a limited shelf life.

      35.     Hi-Tech also will suffer immediate and irreparable harm to its business

reputation if it is forced to recall DMHA containing products which are lawfully in

the marketplace.

      36.     Accordingly, Plaintiffs Hi-Tech and Jared Wheat seek declaratory and

injunctive relief against the Defendants prohibiting them from circumventing

DSHEA by using warning letters against DMHA containing products which have

not been established to be either unsafe or “adulterated” or from seeking Mr.

Wheat’s incarceration for the sale/distribution of same.

                                         15
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 16 of 27



                              CAUSES OF ACTION

A.    Declaratory Relief Regarding the FDA’s Action Against DMHA
      Containing Products.

      37.     Plaintiffs adopt and reallege the allegations contained in all prior

paragraphs of the Complaint as if set forth at length herein.

      38.     As described herein, there exists an actual controversy of a justiciable

nature between Plaintiffs and the Defendants. Pursuant to 28 U.S.C. §§ 2201-2202,

Plaintiffs are entitled to a declaratory judgment declaring Plaintiffs’ rights as

follows:

              a.    Unless and until there has been a proper rule making procedure
                    pursuant to DSHEA, Hi-Tech/Wheat may continue to market and
                    manufacture DMHA containing products.

              b.    Unless and until there has been a proper rule making procedure
                    pursuant to DSHEA, Defendants may not detain DMHA
                    containing products marketed or manufactured by Hi-Tech.

              c.    Unless and until there has been a proper rule making procedure
                    pursuant to DSHEA regarding the legality of DMHA,
                    Defendants are estopped from claiming in any court that DMHA
                    containing products are adulterated or misbranded.

      WHEREFORE, the Plaintiffs demand judgment against the Defendants as

follows:

              a.    Declaring Defendants’ actions against DMHA containing
                    products unlawful and in violation of DSHEA and the APA;

              b.    Forbidding the Defendants from claiming in any court that
                    DMHA containing products are adulterated or misbranded;

                                          16
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 17 of 27



              c.    Declaring the Defendants’ actions against Plaintiffs as unlawful
                    and in violation of DSHEA and the APA;

              d.    Granting Plaintiffs preliminary and permanent injunctive relief
                    prohibiting the Defendants from detaining or seizing DMHA
                    containing products absent proper rule making proceedings
                    pursuant to DSHEA;

              e.    Awarding Plaintiffs attorneys’ fees and costs for this action; and

              f.    Granting Plaintiffs such other and further relief as may be just
                    and proper.




B.    Defendants Violated DSHEA and the APA by Attempting to Improperly
      Shadow-Ban DMHA without Engaging in the Proper Rule Making
      Process.

      39.     Plaintiffs adopt and reallege the allegations contained in all prior

paragraphs of the Complaint as if set forth at length herein.

      40.     By proceeding against DMHA containing products via intimidating

letters which lack supporting allegations and evidence, the Defendants have

circumvented the statutory requirements of DSHEA.               Moreover, they have

improperly shifted the burden of proof as to the safety and lawfulness of DMHA

containing products to the manufacturers and producers of dietary supplements

containing DMHA.

      41.     Defendants have further indicated that Plaintiffs will be required to

cease manufacturing, producing, marketing, distributing and selling DMHA

                                          17
             Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 18 of 27



containing products.        Defendants continue to disregard their statutory obligations

under DSHEA by making these demands without formal rule making, the

presentation of scientific evidence, or an opportunity for public review and

comment. By such agency action, the Defendants are acting in a manner that is

contrary to the established law, in violation of Section 706(2)(a) of the APA.

       42.     Furthermore, in taking the actions described above, the Defendants are

acting in a manner in excess of the statutory authority and jurisdiction granted to the

Defendants by Congress in violation of DSHEA and Section 706(2)(c) of the APA.

       43.     Finally, in taking the actions described above, the Defendants are acting

in a manner inconsistent with DSHEA and thus, not in observance of the procedures

required by law in violation of Section 706(2)(d) of the APA.

       44.     Defendants’ actions have and will continue to cause irreparable harm

and injury to Plaintiffs.

       45.     As a consequence of the above, the Defendants’ actions are unlawful

and must be set aside and prohibited under Sections 706(2)(a), (c) and (d) of the

APA.

       WHEREFORE, Plaintiffs demand judgment against the Defendants as

follows:

               a.    Declaring Defendants’ actions against DMHA containing
                     products unlawful and in violation of DSHEA and the APA;


                                             18
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 19 of 27



              b.    Forbidding the Defendnats from claiming in any court that
                    DMHA containing products are adulterated or misbranded;

              c.    Declaring the Defendants’ actions against Plaintiffs as unlawful
                    and in violation of DSHEA and the APA;

              d.    Granting Plaintiffs preliminary and permanent injunctive relief
                    prohibiting the Defendants from detaining or seizing DMHA
                    containing products absent proper rule making proceedings
                    pursuant to DSHEA;

              e.    Awarding Plaintiffs attorneys’ fees and costs for this action; and

              f.    Granting Plaintiffs such other and further relief as may be just
                    and proper.

C.    Under DSHEA, DMHA is Presumed to be a Safe Dietary Ingredient, and
      Defendants Violated DSHEA and the APA by Attempting to Shift the
      Burden on this Issue to Plaintiffs.

      46.     Plaintiffs adopt and reallege the allegations contained in all prior

paragraphs of the Complaint as if set forth at length herein.

      47.     Under DSHEA, the Defendants have the burden to demonstrate that

DMHA containing dietary supplements “present an unreasonable risk of illness or

injury under conditions of use recommended or suggested in labeling, or if no

conditions of use are suggested or recommended in labeling, under ordinary

conditions of use.” 21 U.S.C. § 342(f)(1)(A).

      48.     Defendants completely failed to meet this high burden in order to

declare dietary supplements containing DMHA “adulterated” under DSHEA.


                                          19
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 20 of 27



      49.     By proceeding against Hi-Tech and other manufacturers/marketers of

DMHA containing products via warning letters without sufficient evidence, the

Defendants distorted federal law and disregarded the Congressional mandate that

placed the burden of proof upon the Defendants in connection with the prohibition

of dietary supplements under DSHEA.

      50.     Specifically, the Defendants shifted the burden of proof to the

manufacturers and producers of DMHA containing dietary supplements by

implementing a “risk/benefit” analysis unauthorized by Congress.          Under this

impermissible analysis, a manufacturer or producer of dietary supplements

containing DMHA must establish that the benefits of such products outweigh the

risks associated with the use of such products.

      51.     Moreover, under this unauthorized concept of “risk/benefit,” the

Defendants simply have to show an extremely slight risk in order to justify the

prohibition on the sale of dietary supplements containing DMHA.

      52.     In addition, the Defendants have further violated federal law by failing

to reach a “dose-specific” determination of the presence of risk associated with the

use of dietary supplements containing DMHA as required by DSHEA.

      53.     Under DSHEA, the Defendants have an affirmative duty to demonstrate

a “significant or unreasonable” risk at a particular dose level in order to support a

finding that a dietary supplement containing DMHA is adulterated.

                                          20
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 21 of 27



      54.     In issuing warning letters against DMHA, the Defendants have ignored

the express intent of Congress and simply relied upon an unfounded presumption

that a safe level could not be determined. By failing to do so, the Defendants

improperly placed the burden upon manufacturers and producers of dietary

supplements containing DMHA to demonstrate that their respective products are

safe at their recommended or suggested dosage levels.            Such action by the

Defendants is directly contrary to the statutory language placing the burden of proof

on the government and to the intent of Congress in regulating dietary supplements

as food.

      55.     The conduct of the Defendants in making their determinations in

issuing warning letters, is in direct violation of DSHEA and the Defendants are

acting in a manner that is contrary to the established law, in violation of Section

706(2)(a) of the APA.

      56.     In making the determinations described above, the Defendants are

acting in a manner in excess of the statutory authority and jurisdiction granted to the

Defendants by Congress in violation of DSHEA and Section 706(2)(c) of the APA.

      57.     Defendants’ actions have and will continue to cause irreparable harm

and injury to Plaintiffs.




                                          21
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 22 of 27



      58.     Consequently, the Defendants’ conduct in issuing warning letters

regarding DMHA is unlawful and must be set aside under Section 706(2)(a)(c) of

the APA.

      WHEREFORE, Plaintiffs demand judgment against the Defendants as

follows:

              a.    Declaring Defendants’ actions against DMHA containing
                    products unlawful and in violation of DSHEA and the APA;

              b.    Forbidding the Defendants from claiming in any court that
                    DMHA containing products are adulterated or misbranded;

              c.    Declaring the Defendants’ actions against Plaintiffs as unlawful
                    and in violation of DSHEA and the APA;

              d.    Granting Plaintiffs preliminary and permanent injunctive relief
                    prohibiting the Defendants from detaining or seizing DMHA
                    containing products absent proper rule making proceedings
                    pursuant to DSHEA;

              e.    Awarding Plaintiffs attorneys’ fees and costs for this action; and

              f.    Granting Plaintiffs such other and further relief as may be just
                    and proper.

D.    Violation of Due Process Under the Fifth Amendment to the United
      States Constitution.

      59.     Plaintiffs adopt and reallege the allegations contained in all prior

paragraphs of the Complaint as if set forth at length herein.




                                          22
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 23 of 27



      60.     Defendants’ actions as described herein constitute actions designed to

deprive Plaintiffs of their due process rights under the Fifth Amendment to the

Constitution of the United States.

      61.     Specifically, the Defendants’ actions requiring Plaintiffs to cease

manufacturing, producing, marketing, distributing and selling their DMHA

containing dietary supplement products, deprive Plaintiffs of their due process rights

in violation of the Fifth Amendment to the Constitution of the United States and in

further violation of 5 U.S.C. § 706(2)(B).

      62.     Defendants’ actions have injured and will continue to injure and will

cause irreparable harm to Plaintiffs.

      WHEREFORE, Plaintiffs demand judgment against the Defendants as

follows:

              a.    Declaring Defendants’ actions against DMHA containing
                    products unlawful and in violation of DSHEA and the APA;

              b.    Forbidding the Defendants from claiming in any court that
                    DMHA containing products are adulterated or misbranded;

              c.    Declaring the Defendants’ actions against Plaintiffs as unlawful
                    and in violation of DSHEA and the APA;

              d.    Granting Plaintiffs preliminary and permanent injunctive relief
                    prohibiting the Defendants from detaining or seizing DMHA
                    containing products absent proper rule making proceedings
                    pursuant to DSHEA;

              e.    Awarding Plaintiffs attorneys’ fees and costs for this action; and

                                         23
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 24 of 27




              f.    Granting Plaintiffs such other and further relief as may be just
                    and proper.

E.    The Defendants’ Actions Are Arbitrary and Capricious Under the APA.

      63.     Plaintiffs adopt and reallege the allegations contained in all prior

paragraphs of the Complaint as if set forth at length herein.

      64.     The Defendants have failed to meet their burden of proof under DSHEA

to demonstrate that Hi-Tech’s DMHA containing products are not safe when used

in accordance with the recommended dosage found on the products’ labeling as

required by DSHEA. 21 U.S.C. § 342(f)(1)(A).

      65.     Defendants have failed to meet their burden under DSHEA to prove

that Hi-Tech’s DMHA containing products “present an unreasonable risk of illness

or injury under conditions of use recommended or suggested in labeling, or if no

conditions of use are suggested or recommended in the labeling, under ordinary

conditions of use.” 21 U.S.C. § 342(f)(1)(A).

      66.     The Defendants have attempted to avoid the high burden of proof

placed upon them by resorting to a risk/benefit analysis not authorized by Congress

under DSHEA whereby the Defendants simply have to show an extremely slight risk

in order to justify the prohibition on the sale of dietary supplements containing

DMHA.



                                          24
            Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 25 of 27



      67.     By seeking to prevent Plaintiffs from marketing or selling dietary

supplements containing DMHA without sufficient, credible evidence that

demonstrates an “unreasonable risk” with the use of such dietary supplements at

their recommended dosage level, the Defendants have acted arbitrarily and

capriciously and have abused their discretion with respect to Plaintiffs.

      68.     Furthermore, by failing to follow the necessary procedural

requirements as required by DSHEA, the Defendants have acted arbitrarily and

capriciously and have abused their discretion with respect to Plaintiffs.

      69.     Consequently, the Defendants’ enforcement actions against Plaintiffs

including, but not limited to, the issuance of a warning letter, are unlawful and must

be set aside under Section 706(2)(A) of the APA. Furthermore, by failing to meet

their statutorily required burden of proof as established by DSHEA, the Defendants

are prohibited from taking enforcement action(s) against Plaintiffs.

      70.     Defendants’ actions have and will continue to cause irreparable harm

and injury to Plaintiffs.

      WHEREFORE, Plaintiffs demand judgment against the Defendants as

follows:

              a.    Declaring Defendants’ actions against DMHA containing
                    products unlawful and in violation of DSHEA and the APA;

              b.    Forbidding the Defendants from claiming in any court that
                    DMHA containing products are adulterated or misbranded;

                                         25
Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 26 of 27



  c.    Declaring the Defendants’ actions against Plaintiffs as unlawful
        and in violation of DSHEA and the APA;

  d.    Granting Plaintiffs preliminary and permanent injunctive relief
        prohibiting the Defendants from detaining or seizing DMHA
        containing products absent proper rule making proceedings
        pursuant to DSHEA;

  e.    Awarding Plaintiffs attorneys’ fees and costs for this action; and

  f.    Granting Plaintiffs such other and further relief as may be just
        and proper.
                                  Respectfully submitted,



                                  /s/ Jack Wenik
                                  Jack Wenik (D.C. Bar No. 406362)
                                  Epstein, Becker & Green
                                  1227 25th Street, N.W.
                                  Suite 700
                                  Washington, DC 20037-1175
                                  (973) 639-5221

                                  Counsel for Plaintiffs
                                  Hi-Tech Pharmaceuticals, Inc.
                                  And Jared Wheat




                             26
         Case 1:19-cv-01268 Document 1 Filed 05/01/19 Page 27 of 27



Of Counsel

Arthur W. Leach
Georgia Bar No. 442025
5780 Windward Pkwy, Suite 225
Alpharetta, Georgia 30005
Telephone: (404) 786-6443
Email: art@arthurwleach.com




                                     27
